Cole, J.
(dissenting). — It was held by this court'in the Des Moines Br. St. Bk. v. Van, 12 Iowa, 523, that, under the Revision, section 2812, the original notice must designate and fix by name the term, at which the defendant is required to appear and answer; and that it is not sufficient to require the party to appear at the “ next term ” after service. And this, because it was “ designed that a defendant should be informed clearly and upon the face of the notice, when it was,— the time at which the plaintiff demanded his appearance. Not that he might be advised vaguely and uncertainly of the term, to be made certain in his own mind by consulting counsel or the law but notified clearly and unmistakably, so that he might know, without more, when it was that his presence was required.”
Now, in my opinion, if it is necessary to name the term in the original notice, so as to notify the defendant certainly when he is to appear without consulting the law or statute, it must be equally necessary to name the term when it can only be found by consulting the statute passed after the service; in other words, the rule should be uniform, requiring the plaintiff to name the term at which defendant must appear, and without this he cannot be entitled to a default.